Title: Abigail Adams to John Quincy Adams, 3 March 1797
From: Adams, Abigail
To: Adams, John Quincy


        
          
            my dear son
            Quincy March 3d 1797
          
          Two vessels are notified, one for England, the other for Hamburgh. I will write by both, but the pleasure and freedom of communication, is much damp’d by the restraints of Station, and the apprehension of Capture.
          It is now several Months since I took my pen to address you. I believe my last date was in December. I have since written largly to Thomas, but fear my Letter is still waiting a conveyance.
          Tomorrow the 4th of march, the Government devolves upon the new President, and may he have firmness of Mind, and Health of Body, to enable him, to support himself under the weight, of perplexing cares, and arduous Duties which are anexed to it.
          The President in reply to an address presented to him on his Birth Day by the officers and Militia of Pensilvana, says, “the Patriotism uprightness and abilities of him who is to succeed to the station I now have the honour to hold, will leave you no room to regreet my retirement”
          Your Charming and affectionate Letter of Novbr. 14th arrived safe after a passage of 99 days. as your Father had written me more than once, expressing an anxiety to hear from you, as soon as I had read it, I inclosed it to him, as the greater part of it was a private confidential Letter; when I sent it to him, I had not a thought of its being communicated. he returnd it to me by the last post, and says “it is

the most beautifull thing he ever read. I could not withhold it from the P.” nor can I my Dear son regreet it, for it was returnd with the following, which I must risk communicating. who shall say, that virtue is not its own reward? I will lay up the original as a precious Deposit for your posterity—
        
        
          
            Dear sir
            Feb’ry 20 1797
          
          I thank you for giving me the perusal of the inclosed— the sentiments do honour to the Head and Heart of the writer and if my wishes would be of any avail, they should go to you with a Strong hope that you will not withold merited promotion from mr J Q Adams, because he is your Son, for without intending to Compliment the Father or the Mother, or to censure any others, I give it as my decided opinion that mr Adams is the most valuable publick Character we have abroad, and there remains no doubt in my mind that he will prove himself to be the ablest of all our diplomatic Corps, if he was now to be brought into that line, or into any other publick walk. I could not upon the principle which has regulated my own conduct dissaprove of the Caution which is hinted at in the Letter. But he is already enterd— the publick more and more as he is known, are appreciating his talents and Worth, and his Country would sustain a loss if these were to be checked by over Delicacy on Your part.
          With sincere esteem and affectionate Regard I am ever Yours—
          
            G W.
          
        
        
          I see the gratefull, the tender emotion of Your Heart filling your Eyes upon the perusal of this testimony of approbation from the first of Characters. I know you too well to fear any Ebulitions of vanity on the occasion. how different would my Sensations have been, if in your publick Character, I had learnt, or heard, that you had departed from the example, or sullied the Character, of him whose Successor you are. persevere my son and be the ornament and Glory of your Country, and the Solace and comfort of the declining Years of Your Parents.
          our publick affairs, as they respect the conduct of our Allies towards us, wear an unpleasent aspect. America is rousing from that delirium of enthusiasm, which has enveloped her ever since the revolution of France commenced. judgment and not justice, is dealt out to us. how much by our blind adulation we have merited the punishment, is not for me to say.
          
          Tom Paynes Letter to the President has greatly Served the cause of Liberty and Religion. even the Jacobins are ashamed of him. he is considerd as an apostate an out cast. like Cain there is a Mark sit upon him. he is accursed on the Earth,
          
            “and his Name shall like his carcass Rot
            alive abhord, and Dead forgot”
          
          I will send you the secretary of states answer to Adets Note. you will find it a full and explicit answer to all the complaints and charges exhibited by Adet, and his predecessors—
          Your Friends are all well and desire to be affectionatly rememberd to you. Boston shone on the late Birth Night an Elegant Ball, 200 50 Ladies present, and a Magnificent Supper. all was order, and Decorum. Col Bradford, our Beau Nash principally presided as master of Ceremonies. you know he is admirably calculated for such occasions. the Theatre was converted by a platform across the Pitt, into an Elegant Saloon, hung with the prostrate pride of the Nobility of France. mr Swan on the occasion furnished a compleat Set of Gobelin Tapestry hangings, which took all the upper Boxes in. Three Tables extended from one end of the House to the stage, at which 200 & 50 Ladies and about 30 Gentlemen were at one time accommodated. the rest of the Gentlemen took their seats in the Boxes whilst the Ladies Sup’d 600 dishes fancifully displayd and decorated with ornamental Lights made a very pleasing view. The Ladies in their turn filld the Boxes and the Gentlemen took their seats at table. under the orchestra was placed a crimson Canopy in which was a portrait of the President. the opposite view, as a stage scene was an Equesterian Statue of the same illusturious personage all Hearts appeard to be gratified and every person to vie with his Neighbour in expression of Love Gratitude and veneration for this truly Great Man. The writer, and witness of this scene, was you may be sure no unfeeling spectator. every mark of respect and attention was shewn her, which propriety admitted, or Decency required.
          adieu my Dear son. our good Friend mrs Welch is just come to Peace Field, (the Name Your Father has given to his Farm) to pass a week with me. she request me to give her Love to you. Charlot is grown a fine Girl, and Harriot is improved greatly. many of your old Friends and acquaintance inquired kindly after you on the Birth Night. Some were introduced to me whom I did not before know, With the claim of your acquaintance. Dr Clark is always particular. the old Club recollet you with affection
          
          I make no appology for entertaining you with these domestic occurrences, to bring home to your remembrance scenes in which you once delighted, cannot fail in a mind like yours to excite pleasing sensations, for I judge of yours, by the feelings of your ever affectionate Mother
          
            A Adams
          
        
      